In a proceeding pursuant to article 78 of the CPLR (1) to set aside petitioner’s resignation from a civil service eligible list for the position of patrolman in the employ of Nassau County and (2) to recertify and reinstate petitioner to the list, the appeal is from a judgment of the Supreme Court, Nassau County, dated May 10, 1972, which granted the petition. Judgment reversed, on the law, without costs, and proceeding remitted to the Special Term for a hearing and a new determination. In our opinion there is a question of fact as to whether petitioner was coerced into executing the form declining appointment to the Nassau County Police Department. A hearing should be held on this factual issue. (Cf. Matter of Cacchioli v. Hoberman, 31 N Y 2d 784.) Martuscello, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.